Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered May 16, 2006, convicting him of criminal *745sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that his plea was not knowingly, voluntarily, or intelligently made, and that he did not receive the effective assistance of trial counsel, are either unpreserved for appellate review since he did not move to withdraw his plea on these grounds prior to sentencing (see People v Pellegrino, 60 NY2d 636 [1983]; People v Deale, 29 AD3d 602 [2006]; People v Velazquez, 21 AD3d 388 [2005]; People v Catts, 26 AD3d 341 [2006]), or cannot be raised on direct appeal because the contentions are based upon matter dehors the record (see CPL 470.05 [2]; People v Thompson, 28 AD3d 498 [2006]; People v Spotards, 23 AD3d 586 [2005]).
As part of his plea agreement, the defendant effectively waived appellate review of his contention that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737 [2006]; People v Seaberg, 74 NY2d 1 [1989]). Mastro, J.P, Ritter, Skelos, Garni and McCarthy, JJ., concur.